Citation Nr: 0703914	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-13 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for a back disability, 
secondary to service-connected left hip disability.

3.  Entitlement to service connection for a neck disability, 
secondary to service-connected left hip disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel

INTRODUCTION

The veteran had active service from February to August 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

1.  There is no medical evidence of record of a diagnosis of 
a chronic bilateral knee disability that is in anyway related 
to service.  

2.  There is no medical evidence of record of a diagnosis of 
a back disability that is in anyway related to service or was 
caused or aggravated by service-connected left hip 
disability.

3.  A neck disability, to include degenerative changes, is 
not shown to be etiologically related to active service nor 
was it proximately caused or aggravated by service-connected 
left hip disability. 


CONCLUSIONS OF LAW

1.  A chronic bilateral knee disability was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2006).

2.  A back disability was not incurred during active service, 
nor is any such disability causally related to or aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 1131, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2006).

3.  A neck disability, to include degenerative changes, was 
not incurred during active service, nor is any such 
disability causally related to or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a), 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a July and September 2003 letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the veteran, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the July and September 2003 letters.  As such, the veteran 
was aware and effectively notified of information and 
evidence needed to substantiate and complete her claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in July and September 2003, 
prior to the adjudication of the claim in March 2004.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the July and September 2003 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
veteran has been afforded a VA examination in conjunction 
with her claims.  Notably, she has not identified any further 
outstanding and relevant evidence in response to the July and 
September 2003 VCAA letters.  

Based on the foregoing, VA is satisfied its duties to the 
veteran.




Factual Background

The veteran contends that she currently suffers from a 
bilateral knee disability as a result of a stress fracture to 
both knees in service.  Furthermore, she alleges that she 
suffers from back and neck disabilities as a result of her 
service-connected left hip disability.

The veteran's service medical records are negative for any 
complaints, treatment or diagnoses of back or neck problems. 
An abnormal bone scan conducted during service revealed 
increased osteoblast activity involving the lesser trochanter 
of the left femur, both knees, and the distal shafts of both 
femurs.

An RO rating decision dated March 2004 granted service 
connection for stress fracture of the left hip and assigned a 
20 percent evaluation.  

The veteran underwent a VA orthopedic examination in January 
2005.  She complained of stiffness in both knees.  She stated 
that her neck began to bother her about 10 years earlier with 
no history of injury and that she was unsure of any 
connection to her lower extremity difficulties.  She reported 
that her back began to bother her about 10 years earlier with 
no history of injury and once again she was unsure of any 
connection to her lower extremities.

Physical examination of the veteran's knees and back were 
normal.  X-rays of the lumbar spine were normal.  A magnetic 
resonance imaging (MRI) of the lumbar spine was normal.  X-
rays of the bilateral knees revealed no osseous articular or 
soft tissue abnormality and no fracture or effusion.  The 
impression was neck, back and knee pain.  The examiner 
commented that based on the medical records provided for 
review, he was unable to establish any chronic knee, neck or 
back disability related to the service-connected left hip.  

In a February 2005 addendum, the examiner clarified that he 
did not find any objective findings of ongoing cervical spine 
abnormalities.  Following the examination, x-rays revealed 
minimal degenerative change in the cervical spine.  In the 
examiner's opinion, the finding of minimal disc space 
narrowing at C5-6 was a degenerative condition consistent 
with the veteran's age and not related to the injury event at 
issue or secondary to the conditions previously described.  
  
Analysis
Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime and peacetime military service.  38 
U.S.C.A. § 1131 (West 2002).  

In order to qualify for entitlement to compensation under 38 
U.S.C.A. § 1131, a claimant must prove the existence of (1) a 
disability and (2) that such disability has resulted from a 
disease or injury that occurred in the line of duty. Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  
A valid claim is not deemed to have been submitted where 
there is no competent evidence of a current disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2006). 
Arthritis is included as among the specified chronic diseases 
subject to presumptive service connection.  38 C.F.R. § 
3.309(a) (2006).

Service connection may be established on a secondary basis 
for disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  The Court of Appeals for Veterans Claims (Court) has 
construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition." Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused or (b) aggravated by 
a service connected disability.  Id.

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

Knees and Back
With regard to the veteran's knees, a bone scan taken during 
service was abnormal, showing increased osteoblast activity 
in both knees.  Following a VA examination in January 2005, 
the examiner provided a diagnosis of knee pain.  Physical 
examination of the knees, however, was entirely normal.  An 
MRI report also revealed that the knees were normal.  Thus, 
the Board must conclude that a chronic bilateral knee 
disability has not been demonstrated.

With regard to the back, there is no evidence of a back 
disability during service or on current VA examination.  The 
VA examiner in January 2005 diagnosed the veteran as having 
back pain; however, physical examination of the spine was 
normal as were x-rays of the lumbar spine.  Thus, there is no 
evidence of a current back disability.    

The veteran's complaints of bilateral knee and back pain are 
acknowledged.  These symptoms alone, however, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Additionally, 
while the veteran is competent to attest to experiencing pain 
in the knees and spine, she is not competent to render a 
diagnosis of a chronic bilateral knee or back disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Objective 
evidence establishing the presence of a current disability 
must be of record.  Here no such evidence is present.  
Accordingly, the preponderance of the evidence is against the 
claims for service connection for a bilateral knee and back 
disability.  38 U.S.C.A. § 5107(b); Ortiz, supra; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Neck
The preponderance of the evidence establishes that a neck 
disability, to include degenerative changes, first manifested 
many years after service, is not causally related to service, 
and that such disability is not caused by or aggravated by 
the veteran's service-connected left hip disability. Service 
medical records are silent for complaints of neck pain.   On 
VA examination in January 2005, the veteran stated that her 
neck began to bother her about 10 years ago with no history 
of injury.  Degenerative changes of the cervical spine were 
first diagnosed by x-ray report in 2005.  The VA examiner 
concluded that the degenerative changes were consistent with 
the veteran's age and not related to her left hip disability.  
Thus, the claim for service connection for a neck disability 
on a direct and presumptive basis has not been substantiated.

As the preponderance of the evidence is against the claims 
for service connection for a bilateral knee, back and neck 
disability, the benefit of the doubt doctrine is not for 
application in the instant case.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a bilateral knee disability is denied.

Service connection for a back disability, secondary to the 
service-connected left hip disability is denied.

Service connection for a neck disability, secondary to the 
service-connected left hip disability is denied.

____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


